TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00009-CV


                    Ali Mohandesi and Erika Dahl-Stamnes, Appellants

                                              v.

                                  Ryan McCarley, Appellee


           FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
     NO. C-1-CV-18-006514, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                          MEMORANDUM OPINION


               Appellants Ali Mohandesi and Erika Dahl-Stamnes have filed an unopposed

motion to dismiss this appeal. We grant appellants’ motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellants’ Motion

Filed: August 17, 2021